DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Costea et al. (US 2003/0109839) and further in view of Magee et al. (US 2003/0158532).

Additionally, it is noted that the CIELab color space hue difference and total color difference measure the consistency of the imparted color. Since the imparted color of Costea is a solid color, it will have no discernable color or hue difference, and therefore inherently will have a color space hue difference of less than about 2 and a total color difference of less than about 10.
 The difference between Costea and claim 1 is the explicit recitation that the absorbent article includes a specific plurality of discrete, unlike elements comprising a backsheet, a leg cuff, a waist feature, and a side panel having at least three of the these elements comprise the imparted color(s).
Magee et al. (hereinafter “Magee”) teaches an analogous absorbent article in the form of diapers and training pants [0001] and further describes that the diapers/training pants having at least four discrete, unlike elements commonly found in diapers/training pants including a backsheet [0064], a leg cuff [0090], a waist feature [0092] and a side panel [0067]. Each element may also include externally and internally visible indicia including the imparted color(s) as set forth in [0068], [0079] and [0081].
It would have been obvious to one of ordinary skill in the art to provide the article of Costea with the specific discrete, unlike elements as taught by Magee because the recited elements are well known in the art as elements founds in diapers in order to provide a diaper which prevents exudates contained therein from soiling articles as taught by Magee in [0064], [0076], [0060] and [0066].
With reference to claims 9-13, Costea discloses a disposable absorbent article, including (cl. 13) diapers [0024], that includes plurality of discrete, unlike elements (abstract) having imparted colors as set forth in [0051]. Costea describes that all of the elements of the article will have the same color [0054], and that the imparted color may include colors other than white (cl. 12), in this case black as disclosed in [0031]. The color is also imparted via any convention method known in the art, including pigmenting, dying and/or printing as set forth in [0051].
Additionally, it is noted that the CIELab color space hue difference and total color difference measure the consistency of the imparted color. Since the imparted color of Costea is a solid color, it will have no discernable color or hue difference, and therefore inherently will have a color space hue difference of less than about 2 and a total color difference of less than about 10.
 The difference between Costea and claim 9 is the explicit recitation that the absorbent article includes a specific plurality of discrete, unlike elements including a backsheet, a leg cuff, a waist feature, and a side panel wherein the imparted color is included on internally and externally visible surfaces.

It would have been obvious to one of ordinary skill in the art to provide the article of Costea with the specific discrete, unlike elements as taught by Magee because the recited elements are well known in the art as elements founds in diapers in order to provide a diaper which prevents exudates contained therein from soiling articles as taught by Magee in [0064], [0076], [0060] and [0066].
With reference to claims 14-18, Costea discloses a disposable absorbent article, including (cl. 18) diapers [0024], that includes plurality of discrete, unlike elements (abstract) having imparted colors as set forth in [0051]. Costea describes that all of the elements of the article will have the same color [0054], and that the imparted color may include colors other than white (cl. 17), in this case black as disclosed in [0031]. The color is also imparted via any convention method known in the art, including pigmenting, dying and/or printing as set forth in [0051].
Additionally, it is noted that the CIELab color space hue difference and total color difference measure the consistency of the imparted color. Since the imparted color of Costea is a solid color, it will have no discernable color or hue difference, and therefore 
 The difference between Costea and claim 14 is the explicit recitation that the absorbent article includes a specific plurality of discrete, unlike elements including a backsheet, a leg cuff, a waist feature, and a side panel wherein the imparted color is included on internally and externally visible surfaces.
Magee teaches an analogous absorbent article in the form of diapers and training pants [0001] and further describes that the diapers/training pants having at least four discrete, unlike elements commonly found in diapers/training pants including a backsheet [0064], a leg cuff [0090], a waist feature [0092] and a side panel [0067]. Each element may also include externally and internally visible indicia including the imparted color(s) as set forth in [0068], [0079] and [0081].
It would have been obvious to one of ordinary skill in the art to provide the article of Costea with the specific discrete, unlike elements as taught by Magee because the recited elements are well known in the art as elements founds in diapers in order to provide a diaper which prevents exudates contained therein from soiling articles as taught by Magee in [0064], [0076], [0060] and [0066].
With reference to claims 19-23, Costea discloses a disposable absorbent article, including (cl. 23) diapers [0024], that includes plurality of discrete, unlike elements (abstract) having imparted colors as set forth in [0051]. Costea describes that all of the elements of the article will have the same color [0054], and that the imparted color may 
Additionally, it is noted that the CIELab color space hue difference and total color difference measure the consistency of the imparted color. Since the imparted color of Costea is a solid color, it will have no discernable color or hue difference, and therefore inherently will have a color space hue difference of less than about 2 and a total color difference of less than about 10.
 The difference between Costea and claim 19 is the explicit recitation that the absorbent article includes a specific plurality of discrete, unlike elements including a backsheet, a leg cuff, a waist feature, and a side panel wherein the imparted color is included on internally and externally visible surfaces.
Magee teaches an analogous absorbent article in the form of diapers and training pants [0001] and further describes that the diapers/training pants having at least four discrete, unlike elements commonly found in diapers/training pants including a backsheet [0064], a leg cuff [0090], a waist feature [0092] and a side panel [0067]. Each element may also include externally and internally visible indicia including the imparted color(s) as set forth in [0068], [0079] and [0081].
It would have been obvious to one of ordinary skill in the art to provide the article of Costea with the specific discrete, unlike elements as taught by Magee because the recited elements are well known in the art as elements founds in diapers in order to 
With reference to claims 24-28, Costea discloses a disposable absorbent article, including (cl. 28) diapers [0024], that includes at least three, discrete, unlike elements (abstract) having imparted colors as set forth in [0051]. Costea describes that all of the elements of the article will have the same color [0054], and that the imparted color may include colors other than white (cl. 27), in this case black as disclosed in [0031]. The color is also imparted via any convention method known in the art, including pigmenting, dying and/or printing as set forth in [0051].
Additionally, it is noted that the CIELab color space hue difference and total color difference measure the consistency of the imparted color. Since the imparted color of Costea is a solid color, it will have no discernable color or hue difference, and therefore inherently will have a color space hue difference of less than about 2 and a total color difference of less than about 10.
 The difference between Costea and claim 24 is the explicit recitation that the absorbent article includes a specific plurality of discrete, unlike elements comprising a backsheet, a side panel and a fastening tab having at least three of the these elements comprise the imparted color(s).
Magee teaches an analogous absorbent article in the form of diapers and training pants [0001] and further describes that the diapers/training pants having at least four discrete, unlike elements commonly found in diapers/training pants including a 
It would have been obvious to one of ordinary skill in the art to provide the article of Costea with the specific discrete, unlike elements as taught by Magee because the recited elements are well known in the art as elements founds in diapers in order to provide a diaper which prevents exudates contained therein from soiling articles as taught by Magee in [0064], [0076], [0060] and [0066].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 9,226,857. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,226,857 are directed to an absorbent article including a visible surface including an imparted color within a specific CIElab color space volume.
For double patenting to exist between the rejected claims and patent claim 1, it must be determined that the rejected claims are not patentably distinct from claim 1.  In 
In the Patent, claim 1 recites “three discrete, unlike elements are within a CIELab color space volume of less than about 190". 
Claim 1 of the instant application also recites that “three discrete, unlike elements are within a CIELab color space volume of less than about 190”.
It is clear that all of the elements of claim 1 of the instant application are found in claim 1 of the Patent.  Thus, claim 1 of the instant application is anticipated by claim 1 of the Patent and is not considered to be patentably distinct from the Patent.
Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 9,408,753. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,408,753 are directed to an absorbent article including a visible surface including an imparted color within a specific CIElab color space volume.
In the Patent, claim 1 recites “three discrete, unlike elements are within a CIELab color space volume of less than about 190". 
Claim 1 of the instant application also recites that “three discrete, unlike elements are within a CIELab color space volume of less than about 190”.
It is clear that all of the elements of claim 1 of the instant application are found in claim 1 of the Patent.  Thus, claim 1 of the instant application is anticipated by claim 1 of the Patent and is not considered to be patentably distinct from the Patent.
s 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of U.S. Patent No. 9,724,244. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,724,244 are directed to an absorbent article including a visible surface including an imparted color within a specific CIElab color space volume.
In the Patent, claim 1 recites “three discrete, unlike elements are within a CIELab color space volume of less than about 190". 
Claim 1 of the instant application also recites that “three discrete, unlike elements are within a CIELab color space volume of less than about 190”.
It is clear that all of the elements of claim 1 of the instant application are found in claim 1 of the Patent.  Thus, claim 1 of the instant application is anticipated by claim 1 of the Patent and is not considered to be patentably distinct from the Patent.
Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,737,441. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,737,441 are directed to an absorbent article including a visible surface including an imparted color within a specific CIElab color space volume.
In the Patent, claim 1 recites “three discrete, unlike elements are within a CIELab color space volume of less than about 190". 
Claim 1 of the instant application also recites that “three discrete, unlike elements are within a CIELab color space volume of less than about 190”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781